DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on November 30, 2021:
Claims 1, 3-4, 10, 12-13, and 19-21 are amended.
Claims 24-25 are newly added.
Claims 1-25 are pending.

Response to Arguments
In response to the remarks filed on November 30, 2021:
	Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-23 have been fully considered but are moot in view of a new ground of rejections presented hereon. 
Rejections of newly added claims 24-25 are also presented hereon. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in claims 1-2, 9-11, 18-19, and 25 are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
a.	Claims 1-2, 9-11, 18-19, and 25 pass step 1 of the 35 U.S.C. 101 analysis since each claim is either directed to a method, a non-transitory machine-readable storage medium, or a computing system with hardware components (e.g., a processor and a non-transitory medium). 
b.	Claims 1-2, 9-11, 18-19, and 25 each does not pass step 2A (prong 1) of the 35 U.S.C. 101 analysis because:
Claims 1, 10, and 19 recite each, in part, steps that are directed to an abstract idea (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)). Each claim recites a determining step to compare a topic and a partition of data in each of a plurality of event stream with pre-defined conditions. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the computer components (e.g., rules engine and/or instructions executed by a machine), nothing in the claim precludes the limitations from being performed in the human mind. The steps are parts of a mental process.
Claims 2, and 11 also similarly recite in each claim the respective mental process of each corresponding independent claim. The claims each recites an additional element to provide that the rules engine is implemented in a cluster node of a cluster computing environment.
Claims 9, and 18 also similarly recite in each claim the respective mental process of each corresponding independent claim. The claims each recites an additional element to route events of each event stream to a cluster node according to cluster configuration.
Claim 25 is also similarly recites the respective mental process of each corresponding independent claim. The claim recites an additional element to modify events in an event recordation system.
b.	Claims 1-2, 9-11, 18-19, and 25 each does not pass step 2A (prong 2) of the 35 U.S.C. 101 analysis because:
Claims 1, 10, and 19 recite each, in part, additional elements of receiving data streams and modifying data from the received data streams that are extra-solution activities that are insignificant and cannot be integrated into a practical application. Each of the additional limitations is no more than mere instructions to apply an exception of the mental process using a generic computer component (i.e., the rules engine and/or instructions executable by a machine). It is not clear what the purpose, if any, of these additional steps is and how merely receiving and modifying data can integrate each claim in a practical application besides merely applying the exception using a generic computer component (i.e., machine(s) associated with the rules engine).
Claims 2, and 11 recite in each claim an additional element to provide that the rules engine is implemented in a cluster node of a cluster computing environment. It is not clear what the purpose, if any, of this implementation is and how stating that the rules engine being a part of the cluster computing environment can integrate each claim in a practical application besides merely applying the exception using a generic computer component (i.e., machine(s) associated with the cluster environment).  
Claims 9, and 18 are also similarly recited the respective mental process of each corresponding independent claim. The claims each recites an additional element to route events of each event stream to a cluster node according to cluster configuration. It is not clear what the purpose, if any, of this implementation is and how stating that routing data from a source to a destination can integrate each claim in a practical application besides merely applying the exception using a generic computer component (i.e., machine(s) associated with the payload router).
Claim 25 is also similarly recited the respective mental process of each corresponding independent claim. The claim recites an additional element to modify events in an event recordation system. It is not clear what the purpose, if any, of this implementation is and how stating that modifying events in an event recordation system can integrate each claim in a practical application besides merely applying the exception using a generic computer component (i.e., machine(s) associated with the recordation system).
In summary, the judicial exception of “mental process” of the claims above is not integrated into a practical application. In particular, the elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). The steps amount to no more than insignificant extra-solution activity of a user, which is “activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim…post-solution activity”, similar to “presenting offers to potential customers… OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
c.	Claims 1-2, 9-11, 18-19, and 25 each does not pass step 2B of the 35 U.S.C. 101 analysis because:
	The extra-solution activities in step 2A are reevaluated in step 2B to determining if each limitation is more than what is well-understood, routine, conventional activity in the field. The background of the limitations does not provide any indication that the computer components (i.e., rules engine, and/or machines associated with the claimed system components (e.g., payload, configurator, or cluster environment, etc.) are not off-the-shelf computer components. 
The Symantec, TLI, and OOP Techs court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving, generating, storing, determining, identifying, and transmitting of data over a network are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the claims are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in each claims, thus, the claims are ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (Pub. No. US 2012/0278428, published on November 1, 2012; hereinafter Harrison) in view of Murthy et al. (Pub. No. US 2018/0159731, published on June 7, 2018; hereinafter Murthy). 

Regarding claims 1, 10, and 19, Harrison clearly shows and discloses a method for handling asynchronous event streams (Abstract); a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor, will cause said processor to perform operations of the method; and a computing system to implement the method, the computing system comprising: a non-transitory machine-readable storage medium having stored therein a rules engine; and a processor coupled to the non-transitory machine-readable storage medium, the processor to execute the rules engine (Figures 1-4B), the rules engine to implement the method, wherein the method comprising:
receiving at least a first stream of events and a second stream of events by a rules engine (enabling the aggregation system 108 to collect the configured service feeds 206. The selective feed 220 is produced from one or more service feeds 206 with optional first-stage filtering 212 that are collected into an aggregate feed 204 that may have an optional second-stage filter 216. Some feeds may be specific to her, for example her Twitter.TM. service feed 206 (which, although it may comprise the Twitter.TM. messages ["tweets"] of many Twitter.TM. users, will contain only those of the feeds that she follows) or her email service feed 206 (inbound email messages), [0029]); 
determining by pattern matching of the rules engine whether a first topic and a first partition in data of events of the first stream or a second topic and a second partition in data of events the second stream meet conditions of a rule (Figures 2A-2C show feeds 206-1 and 206-n are filtered based on a plurality of criteria including topics, keywords and/or other feed content or metadata, [0027]-[0029]. See further [0037]-[0038] for pattern matching criteria); and 
implementing by the rules engine the rule including a set of actions to modify data from the second stream, in response to the data in the first stream matching the conditions the rule (an aggregated feed 204 is created by selecting items which are, contain, refer to, or otherwise indicate video content and based on one or more other criteria, including user, Internet service, user within Internet service, source, user within source, user ratings or rankings, user comments, keywords, tags, user tags, topic, category, language, other content indicators, length, format and/or codec, fidelity (such as standard definition, 720p, 1080p), time and/or date, device 112, or location), [0027]-[0029]. Selective feed 220 is created from the aggregated feed 204, [0031]. In other words, feed 206-n is merged with feed 206-1 to create selective feed 220 based on aggregated feed 204 using said comparison of topics, keywords and/or other feed content or metadata).  
Murthy then discloses:
the event streams are associated with a multitenant system (the event decorator 1304 combines supplemental data with the event message streams in real-time as the event messages flow through the sessionizer system 1300, [0128]. The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL)); and
the rule is defined by a tenant of the multi-tenant system (The sessionizer architecture provides users an interface for writing user-defined rules for enforcing tenancy-based sessionization in structured query language (SQL), [0140]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Murthy with the teachings of Harrison for the purpose of managing event messages linked to different topics associated with a tenant within a multi-tenant framework to process associated event messages in a resource-efficient manner.
Regarding claims 2, and 11, Murthy further discloses the rules engine is implemented in a cluster node of a cluster computing environment (multiple CEP engines are deployed in a cluster and deployed on a number of devices. Example embodiments distribute the workload across the cluster of CEP engines, [0026]).  
Regarding claims 3, 12, and 20, Murthy further discloses: 
initiating, by a cluster configurator, a set of cluster nodes in a cluster computing environment (multiple CEP engines are deployed in a cluster and deployed on a number of devices. Example embodiments distribute the workload across the cluster of CEP engines, [0026]); and 
assigning, by the cluster configurator, each cluster node in the set of cluster nodes to process at least the first topic of an event management platform for a first tenant of the multi-tenant system (the sessionizer 1406 forwards the event message back into the sessionizer cluster ring 1226 over a different topic specifying the ActorId as the affinity key. The event is marked as being replayed to process ActorId. The sessionizer 1406 now creates a new session for the ActorId, [0146]).  
Regarding claims 4, and 13, Murthy further discloses configuring a payload router to route events from the event management platform to a respective cluster node in the set of cluster nodes according to the first topic and tenant (The relay agent module(s) 604 can be deployed as a cluster across datacenters. A group of the relay agents (not shown) can be configured to be an active ensemble. The remainder of the group is designated as observers. The relay agent module(s) 604 can be used as a message router/distributor. The producer devices and consumer devices publish messages through the relay agent module(s) 604 using a topic based address, [0086], [0093]-[0096]).
Regarding claims 5, and 14, Murthy further discloses: 
notifying, by a cluster monitor, a payload router and a set of cluster nodes to suspend activity (the producer-side stack 502 transmits event messages to the consumer-side stack 504. At interaction line 1006, the consumer-side stack 504 monitors upstream queue depth to detect slowness of the consumer application. At interaction line 1008, the consumer-side stack 504 senses that the upstream queue in the consumer messaging stack has built up beyond a first threshold value, and at interaction line 1010 it sends advisories to all producer devices to stop sending messages to the consumer side stack 504, [0102]-[0118]); 
updating, by the cluster monitor, cluster configuration to rebalance topic and tenant assignments across the set of cluster nodes (At interaction line 1012, the producer-side stack 502 reacts to the advisory message by rebalancing traffic destined to this consumer instance and distributing this traffic across the cluster ring, [0102]-[0118]); and 
notifying, by the cluster monitor, the payload router and the set of cluster nodes to restart operation with the updated cluster configuration (At interaction line 1020, the producer-side stack 502 resumes transmission of the event messages to the consumer-side stack 504, [0102]-[0118]).  



Regarding claims 6, and 15, Murthy further discloses: 
receiving by a cluster monitor a resource feedback from the multi-tenant system (the producer-side stack 502 transmits event messages to the consumer-side stack 504. At interaction line 1006, the consumer-side stack 504 monitors upstream queue depth to detect slowness of the consumer application. At interaction line 1008, the consumer-side stack 504 senses that the upstream queue in the consumer messaging stack has built up beyond a first threshold value, and at interaction line 1010 it sends advisories to all producer devices to stop sending messages to the consumer side stack 504, [0102]-[0118]); and  
Atty. Docket No.: 1031P4642US21 Patent Applicationdetermining whether resource usage for the cluster node is within thresholds set for cluster operation; and initiating a rebalancing of cluster nodes in response to the resource usage exceeding the thresholds (At interaction line 1012, the producer-side stack 502 reacts to the advisory message by rebalancing traffic destined to this consumer instance and distributing this traffic across the cluster ring, [0102]-[01188]).   
Regarding claims 7, and 16, Murthy further discloses receiving a notification to suspend activity from a cluster configurator or cluster monitor; and storing state of a declarative rules engine for a tenant to a shared storage (the consumer device 606 can provide advisories to indicate a state of the consumer device 606, such as the consumer device 606 is processing event messages slowly, lacks resources to process event messages, has a surplus of resources for its current workload, is requesting reinstating workload, and/or like conditions that indicate reducing or increasing the workload to the consumer device, [0088]).  
Regarding claims 8, and 17, Murthy further discloses receiving notification by a cluster node to resume activity with an updated configuration from a cluster configurator or cluster monitor; and restoring state by the cluster node for the declarative rules engine from the shared storage (When a node in the sessionizer cluster ring 1226 fails or a new node is added to the ring, traffic is rebalanced so that all the events flowing to that particular sessionizer node is now scheduled to other nodes in the cluster ring. As traffic enters other nodes, the session state associated with that event is restored from the distributed cache, [0152]).  
Regarding claims 9, and 18, Murthy further discloses routing events of each event stream by a payload router to a respective cluster node according to cluster configuration (distributing the workload across the cluster of CEP engines. Such an arrangement can provide a scalable system. The system can scale the cluster of CEP engines elastically so that as load increases new CEP engines can be added to the cluster dynamically without impacting the health (e.g., performance, network stability, etc.) of the cluster. The cluster can selfheal in case of a CEP engine failures or a specific instance becoming busy, [0026], [0152]).  
Regarding claim 21, Harrison further discloses the set of actions organize the events of the first data stream relative to the events of the second data stream to form a merged data stream (an aggregated feed 204 is created by selecting items which are, contain, refer to, or otherwise indicate video content and based on one or more other criteria, including user, Internet service, user within Internet service, source, user within source, user ratings or rankings, user comments, keywords, tags, user tags, topic, category, language, other content indicators, length, format and/or codec, fidelity (such as standard definition, 720p, 1080p), time and/or date, device 112, or location), [0028]. In other words, feed 206-n is merged with feed 206-1 based on said comparison of topics, keywords and/or other feed content or metadata).
Regarding claims 22-23, Harrison further discloses the set of actions adjust an order of events in the second data stream to align with an order of events in the first data stream according to the rule, or wherein the set of actions organize the events of the first data stream relative to the events of the second data stream to form a merged data stream (an aggregated feed 204 is created by selecting items which are, contain, refer to, or otherwise indicate video content and based on one or more other criteria, including user, Internet service, user within Internet service, source, user within source, user ratings or rankings, user comments, keywords, tags, user tags, topic, category, language, other content indicators, length, format and/or codec, fidelity (such as standard definition, 720p, 1080p), time and/or date, device 112, or location), [0028]. In other words, feed 206-n is merged with feed 206-1 based on said comparison of topics, keywords and/or other feed content or metadata).
Regarding claim 24, Harrison then discloses the set of actions adjust an order of events in the second data stream to align with an order of events in the first data stream during a defined timeframe (the selective feed 220 is presented to the user 116 in reverse chronological timeline sequence, that is, with the most recent item first (e.g., at the top of a list of items) as shown in FIG. 7B. In other embodiments, the selective feed 220 is presented to the user 116 in chronological timeline sequence; in modified reverse chronological timeline sequence where selective feed items 332 are grouped together, ]0064]. Note that the selective feed 220 is created from the aggregated feed 204 in Figures 2A-2C, [0031]).
Regarding claim 25, Harrison further discloses the set of actions modify events from the second data stream in an event recordation system (An aggregation service 108 selectively and optionally narrows the aggregate of the service feeds 206 into one or more selective feeds 220, and presents the selective feed(s) 220 to a user 116 viewing with a rendering system/device/agent 112 at a user location 120, [0027]).

Pertinent Prior Art
The following references are deemed relevant to the claims but not used in the above rejections:
Bhumkar et al. (Pub. No. US 2008/0092054) teaches users of a tenant who are simultaneously present on the collaboration list can simply drop their pictures on a shared repository that is attended by their co-collaborators and the collaboration function enables them to either broadcast or merge collective media streams in a chronological or random order and watch the slideshows in a group setting. This allow users to mix videos with photos to create mash-ups which may be time-stamped. 
Dassa et al. (Pub. No. US 2004/000302011/0314007) teaches receiving real-time information from a plurality of sources; receiving a plurality of content snippets from a content provider; detecting similarities between each of the plurality of content snippets and the real-time information; ranking the plurality of content snippets based on the detected similarities; and displaying the ranked plurality of content snippets.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                      December 16, 2021